— Upon remittitur from the Court of Appeals, judgment, Supreme Court, New York County, rendered June 7, 1974, of conviction, upon a jury verdict, of criminal possession of a dangerous drug (fourth degree), unanimously affirmed, and the case is remitted to the Criminal Term, Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (subd 5). This court reversed the conviction and granted a motion to suppress evidence and dismiss the indictment (50 AD2d 526). The Court of Appeals reversed and remitted for our consideration of the facts and further proceedings in accordance with its memorandum (41 NY2d 876). Under the circumstances, we see no reason to interfere with the determination and sentence previously imposed. Concur — Murphy, P. J., Kupferman, Capozzoli and Markewich, JJ.